Case 1:21-mj-00027-MJA Document 26 Filed 03/22/21 Page 1of1 PagelD #: 80

AO 94 (Rev. 06/09) Commitment to Another District

 

FILED
UNITED STATES DISTRICT COURT
for the MAR 2 2 2021

Northern District of West Virginia U.S. DISTRICT COURT-WVND

CLARKSBURG, WV 26301
United States of America

v. .
Case No. 1:21-mj-27

George Pierre Tanios Charging District’s

 

Nee eee ee ee

CaseNo, — 2l-mj-286 AZ er 222
Tdi Amen

Defendant

COMMITMENT TO ANOTHER DISTRICT AND DETENTION ORDER

The defendant has been ordered to appear in the United States District Court for the District of Columbia

 

(if applicable) division. The defendant may need an interpreter for this language:

 

 

The defendant: 0 will retain an attorney.
C1 is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance as a result of:

___ Waiving his or her right to have a detention hearing in the Northern District of West Virginia, after
consultation with counsel and the undersigned finding that said waiver was knowing and voluntarily made; and
opting to have his detention hearing held in the charging district instead. Accordingly,

____ The Government's Motion to Detain [ECF No. ] is GRANTED for the limited purpose of transfer to
the charging district and temporary detention until the issue of detention is heard and decided in the charging
district.

___ A detention hearing shall be set in the charging district at the earliest possible time after the Defendant
has had an opportunity to confer with counsel. Pending that hearing, Defendant shall be held in the custody of
the United States Marshal and produced at the hearing.

A detention hearing was held in the Northern District of West Virginia and Defendant failed to meet his or
her burden to show that he or she was nota __ flight risk or a danger to the community for the reasons set
forth in more detail on the record and/or in the detention order.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the
United States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may
be promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 3 ” cee Zoe \

 

 

Michael John Aloi, United States Magistrate Judge

Printed name and title

 
